Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 1/22/21 has been considered and made of record (noted attached copy of form PTO-1449). 								
It is noted that the foreign patent has been considered to the best of the ability of the examiner without benefit of translation.
	
			              	 Claims Objection
	The disclosure is objected to because of the following informalities:
	
	Claims 46-55, 58-62 and 64 are depend on cancelled claims 1, 3, 10, 12 and 17.
	Claim 54, line 4, “(pinna)” should be deleted.
Claim 64, the last line “; and” should be changed to --.-- for completing sentence.

Appropriate correction is required.

      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-48, 51-54, 59-62 and 64 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Aprile (WO 2009/077846).
Regarding claim 45, Aprile discloses collapsible frame for eyeglasses and related manufacturing process comprises a wearable item (page 2,line 2, fig. 4) that includes at least one elongate member for supporting at least one attachable element (page 3, lines, 27-28, see fig. 4), characterized in that the elongate member is fabricated from an inner core ("core elements", page 2, line 16) that is surrounded by at least one outer layer ("incorporated in the plastic material", page. 2,line. 16),  wherein the at least one outer layer is elastic when strained by application of a stress below a first elastic limit, wherein the at least one outer layer experiences a permanent deformation when strained by application of a stress above the first elastic limit (implicit, since it is a "plastic material", page. 2, line. 20); and (ii) wherein the inner core is elastic when strained by application of a stress below a second elastic limit, and permanently 
Regarding claim 46, Aprile discloses the at least one outer layer includes at least one gap radially arranged on the at least one elongate member (see page 2, lines 19-21, fig. 4, 5).
Regarding claim 47, Aprile discloses the at least one gap is formed between a first element and a second element of the at least one outer layer that are coupled in a mutually pivotal manner using the inner core, and wherein torsional adjustment of the inner core enables pivotal movement of the second element and the first element (see page 2, lines 19-21, fig. 4, 5).
Regarding claim 48, Aprile discloses one or more abutting ends of the first element and/or the second element are configured (namely operable) to slip rotationally with respect to the inner core for accommodating torsional adjustment of the inner core (see page 2, lines 19-21, fig. 4, 5).
Regarding claim 51, Aprile discloses at least one outer layer is tubular (see figures 1 and 2).
Regarding claim 52, Aprile discloses one or more characteristics of the at least one outer layer vary along a length of the elongate member, and wherein the one or more characteristics include at least one of: (i) a flexibility of the at least one outer layer; (ii) a thickness of the at least one outer layer; (iii) a material composition of the at least page 2, lines 29-33).
Regarding claim 53, Aprile discloses at least one of the inner core and the at least one outer layer is fabricated from a hyperelastic metal alloy and/or a flexible polymeric material (see figure 4).
Regarding claim 54, Aprile discloses the wearable item is implemented as a pair of spectacles including the at least one attachable element implemented as a pair of lenses for left and right eyes of a user, and a frame for supporting the pair of lenses, and wherein the frame includes arms that are configured to engage onto ears (pinna) of the user, and wherein: (i) the frame is fabricated from the elongate member; ii)    the elongate member is formed to support the lenses at a lower and/or upper peripheral edge of the lenses, wherein at least a portion of the peripheral edge of the lenses is supported by the frame; and (iii)    the elongate member is formed into an upward arch at a region of the pair of spectacles that are supported by a nose of the user when the pair of spectacles is being worn by the user (see figure 4).
Regarding claim 59, Aprile discloses the elongate member includes the inner core implemented as a unitary component (see figure 4).
Regarding claim 60, Aprile discloses the at least one outer layer is implemented as a unitary component (see figure 4).
Regarding claim 61, Aprile discloses the wearable item comprises a hinge arrangement, and wherein the hinge arrangement includes an inner core page 2, lines 16, 20, 31 and 32).
Regarding claim 64, Aprile discloses at least one elongate member for supporting at least one attachable element, wherein the method includes: (i)    fabricating the elongate member from an inner core; and (ii)    arranging at least one outer layer to surround the inner core; and wherein: the at least one outer layer is elastic when strained by application of a stress below a first elastic limit, wherein the at least one outer layer experiences a permanent deformation when strained by application of a stress above the first elastic limit (see page 2, lines 16, 20, 31 and 32).

         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 49, 50 and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aprile (WO 2009/077846).
	Regarding claim 49, Although the Aprile device does not teach the exact dimension of the inner core as that claimed by Applicant, the dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.
	Regarding claims 50 and 62, Although the Aprile device does not teach the exact configuration of the inner core as that claimed by Applicant, the configuration differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.



         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 55 is are rejected under 35 U.S.C. 103(a) as being unpatentable Aprile (WO 2009/077846) in view of Lee et al (2007/0236653).
	Regarding claim 55, Aprile discloses the claimed invention with the exception of the lenses are attachable onto the frame in a detachable clip-on manner.
	Lee et al, however, discloses that the lenses are attachable onto the frame in a detachable clip-on manner (see figures 1, 2 and the related disclosure).
	Because Aprile and Lee et al are both from the same field of endeavor, the purpose of variety of wearing effects and outstanding appearance design of the interchangeable spectacles and clip-on assembly as disclosed by Lee et al would have been recognized as an art pertinent art of Aprile.
	 
      Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 55 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable Aprile (WO 2009/077846) in view of Chen (8,931,894).
	Regarding claim 55, Aprile discloses the claimed invention with the exception of the lenses are attachable onto the frame in a detachable clip-on manner.

	Because Aprile and Chen are both from the same field of endeavor, the purpose of variety of wearing effects and outstanding appearance design of the interchangeable spectacles and clip-on assembly as disclosed by Chen would have been recognized as an art pertinent art of Aprile.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Aprile, with the lenses are attachable onto the frame in a detachable clip-on manner, such as disclosed by Chen for the purpose of variety of wearing effects and outstanding appearance design of the interchangeable spectacles and clip-on assembly.	 
Regarding claim 58, Aprile discloses the claimed invention with the exception of a nose pad support arrangement that is attachable onto the frame in a detachable clip-on manner.
Chen, however, discloses that a nose pad (2) support arrangement that is attachable onto the frame in a detachable clip-on manner (see figures 1-4 and the related disclosure).
	Because Aprile and Chen are both from the same field of endeavor, the purpose of adjusting of position of a nose pad as disclosed by Chen would have been recognized as an art pertinent art of Aprile.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

5/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872